NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OZ et al. (US 20160099927 A1).
Re claim 1, OZ discloses (abstract – fig.4 or 9) a trunk share system (i.e. vehicle 252) comprising: 
a delivery terminal 315 that is used by a person that carries out delivery work for delivering a delivery article into an interior of a vehicle 252; 
a user terminal 254 that is used by a user of the vehicle (fig.4); 
a first server device 340 that is configured to manage the delivery work for the delivery article; and (fig.9)
310 that is configured to manage the vehicle,
wherein the delivery terminal is configured to make a request for issuance (“package delivery person sends a message 906 requesting confirmation of delivery (906)”) of predetermined authentication information that is needed to unlock and lock a door of the vehicle, [0117]
the first server device is configured (i.e. all functions claimed can be performed in different configurations and order by the main system structure shown in fig.1-3) to make confirmation as to whether the user is a rightful recipient of the delivery article (“request is received through the cloud based system for a package exchange with a vehicle service 340”) by communicating with the user terminal (“user 312 responds 902 and authorizes the delivery”) upon receiving the request for issuance of the predetermined authentication information from the delivery terminal, and to transmit predetermined proof information for proving that the user is the rightful recipient of the delivery article and the request for issuance of the predetermined authentication information to the second server device when the confirmation is successful (“response is sent to the cloud based system for a package exchange with a vehicle service 340 and may include the security token from the telematics provider”), and [0117]
the second server device is configured (i.e. all functions claimed can be performed in different configurations and order by the main system structure shown in fig.1-3 – telematics provider performs functions including verification, security token processing, virtual keys, vehicle commands, etc. [0012, 0028]) to acquire the predetermined authentication information based on vehicle information including information for identifying the vehicle (“After performing user verification by the telematics provider based on the security token”) (i.e. fig.9D), and to transmit (i.e. telematics provider 310 communicates by way of cloud server 340 – i.e. fig.3-4, 6-7, 9-10) the acquired predetermined authentication information to the delivery terminal (“message 904 is sent to the delivery person through the cloud based system for a package exchange with a vehicle service 340 that includes the GPS coordinates of the target vehicle”), 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA

Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        9/20/2021